Howard, J
— It appeard at the trial, that the note in suit was a part of the estate of Amos Patten, the testator; that Susan Patten and others were annuitants under his will; and that the defendant, John, Willis and Moses Patten, Jr., were his residuary legatees. On Nov. 16, 1842, the defendant conveyed to Susan Patten, by deed of quitclaim, for the consideration of $500, all of his estate, right, title and interest, use, trust, claim and demand, in and to all of the real and .personal estate of the testator. On August 9, 1843, John Patten conveyed in like manner to her, all of his interest in the same estate; and there was testimony tending to show that she acquired, subsequently, by purchase, all the interests of the other annuitants, and residuary legatees, to the same estate, and that the debts of Amos Patten were paid.
When Susan Patten purchased the interest of the defendant, it appears, from the evidence stated in Ithe exceptions, that she had no other interest in the estate of ,the testator, then in the hands of the administrator, (the. plaintiff,) than as an annuitant. She had no control, or right of control, over the estate of the deceased, or over the claims and interests of the other annuitants, and residuary gatees, and she could not, therefore, cancel the note of the defendant, which was then a part of that estate, and subject to the claims of all the annuitants and legatees. Her subsequent purchase of the interests of the other annuitants and legatees, did not alter the relation between the parties to this suit. Although she is now the only person interested in the estate of Amos Patten, she did not acquire such interest from the defendant, but in part. The law will regard and protect her subsequent purchases as readily as it will the previous purchase from the defendant.
The instructions of the presiding Judge cannot be supported to their full extent. Exceptions sustained, and a new trial granted.